Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Sidoti (Registration No. 48,416) on 02/18/2017.

	An amendment to claim 11 was made.  The application has been amended as follows:
	
In the claims:

Claim 11 (Amended): 
	(Examiner Amendment) The method of claim 24 further including: installing a trim part into the part aperture in the panel substrate. 


Allowable Subject Matter

	Claims 2, 5, 7-8, 11, and 24-25 are allowed.

	The following is an examiner’s statement of reasons for allowance:

	The prior art of references do not teach or fairly suggest the subject matter of amended independent claim 24, especially with the combination of the following limitation:
	
“wherein injection molding the panel substrate with the first configuration with the plurality of core pins in the extended position defines core pin apertures in the thick portions of the panel substrate that are spaced apart along the predetermined trim line, the core pin apertures intersected by the predetermined trim line such that first portions of the core pin apertures reside outside of the predetermined trim line and second portions of the core pin apertures reside inside of the predetermined trim line, wherein the first portions of the core pin apertures remain in the panel substrate after trimming and at least partially define the part aperture in the panel substrate.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742